               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                18-PO-5203-JTJ
                                          VIOLATION:
             Plaintiff,                   6564554
      vs.                                 Location Code: M13
 VADIM Y. KASKO,
                                          ORDER
             Defendant.


      Based upon the unopposed motion of the United States and for good cause

appearing,

      IT IS HEREBY ORDERED that the defendant shall pay a fine amount of

$50 and a $30 processing fee for VN 6564554. The fine will be paid in full on or

before November 25, 2018. Payment(s) should be mailed to the following address:

      Central Violations Bureau
      P.O. Box 71363
      Philadelphia, PA 19176-1362

The check(s) should be made out to the U.S. Courts - CVB. Defendant may also

pay online at www.cvb.uscourts.gov.
    IT IS FURTHER ORDERED that the warrant issued October 11, 2018, is

QUASHED.

    DATED this 5th day of November, 2018.
